Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
2.	This communication is in response to the amendment of 9/27/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1-8, 10-21 are currently pending in the application.

Allowable Subject Matter
3.        Claims 1-8, 10-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 14 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose when the first type of transmission or the second type of transmission comprises transmission of a feedback channel, determining parameter information in a parameter information set of the feedback channel according to an attribute of a logical channel corresponding to a data channel corresponding to feedback information in the feedback channel. It is noted that the closest prior art, Lee et al. (US 2020/0059944) discloses a method for performing sidelink transmission prioritizes over the uplink transmission in wireless communication system comprising transmission of sidelink data .

Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473